Citation Nr: 1722049	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-49 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable rating for service-connected bilateral hearing loss, to include otitis catarrhal.

2. Entitlement to an initial evaluation in excess of 10 percent for tinnitus since July 10, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to February 1969. The Veteran had active service in the Vietnam Era.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. In May 2016, prior to the promulgation of a decision on appeal, the Veteran, on VA Form 21-4138, requested withdrawal of his appeal seeking entitlement to a compensable rating for service-connected bilateral hearing loss, to include otitis catarrhal.

2. In September 2010, prior to the promulgation of a decision on appeal, the Veteran, on VA Form 21-4138, requested withdrawal of his appeal seeking entitlement to an initial evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a compensable rating for service-connected bilateral hearing loss by the Veteran were met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for tinnitus were met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

In the present case, the Veteran requested that the Board withdrawal his appeal for entitlement to a compensable rating for service-connected bilateral hearing loss, to include otitis catarrhal. See May 2016 VA Form 21-4138.

Additionally, the Veteran requested that the Board withdrawal his appeal seeking entitlement to an initial evaluation in excess of 10 percent for tinnitus. See September 2010 VA Form 21-4138.

The two cited VA Form 21-4138 documents have been associated with the claims file and serve as written notice of the request to withdraw the appeal of these issues. Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues. 

Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to a compensable rating for service-connected bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus.

The Board notes that the Veteran's claims for entitlement to service connection for peripheral neuropathy in his upper and lower extremities remain active. Currently, the RO is further developing the claim and will notify the Veteran after the necessary development has been completed.



ORDER

The appeal seeking entitlement to a compensable rating for service-connected bilateral hearing loss, to include otitis catarrhal is dismissed.

The appeal seeking entitlement to an initial evaluation in excess of 10 percent for tinnitus since July 10, 2010 is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


